Citation Nr: 1216874	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  03-26 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for diabetes mellitus. 

3.  Entitlement to service connection for a kidney disorder, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, Son


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from September 1963 to July 1967.  He was assigned to Takhli Royal Thai Air Force Base (RTAFB), Thailand, from July 7, 1966, to June 9, 1967.  

This matter arises to the Board of Veterans' Appeals (Board) from January 2003 and January 2004-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia (see claims files, Vol 1).  The January 2003 rating decision denied service connection for PTSD and diabetes mellitus.  The January 2004 rating decision denied service connection for a kidney disorder, for a hearing loss disability, and for tinnitus.  The Board remanded the case in October 2005 (see claims files, Vol 2).  In October 2009, the Board denied service connection for a hearing loss disability and for tinnitus (see claims files, Vol 4).  Those issues are therefore no longer before the Board.  The Board then remanded the three remaining service connection claims for more development.  

Service connection for a psychiatric disorder, to include PTSD, and service connection for a kidney disorder, also claimed secondary to diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran is not a combat veteran, nor did he serve in Vietnam.

2.  The Veteran served at Takhli RTAFB, Thailand, during 1966 and 1967, when herbicide agents were used near the base perimeter. 

3.  Competent evidence of exposure to herbicides at Takhli RTAFB has been submitted.


CONCLUSION OF LAW

Type II diabetes mellitus is presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 1116, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, VA's AMC has complied with all remand orders.  

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  





Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) also stressed that § 3.102 states, "[t]he reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service treatment records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) (2011).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d) (2011); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  However, it does not appear that the Veteran is a combat veteran.  See Gaines v. West, 11 Vet. App. 353, 358 (1998) (noting that a specific finding must be made as to combat status; combat status may be established through supporting evidence other than the receipt of combat awards). 

According to VAOPGCPREC 12-99, the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b) requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Nothing in the language or history of that statute or any VA regulation suggests a more specific definition.  The determination as to what evidence may be satisfactory proof that a veteran "engaged in combat with the enemy" necessarily depends on the facts of each case.  Determining whether evidence establishes that a veteran engaged in combat requires an evaluation of all pertinent evidence and an assessment of the credibility, probative value, and relative weight of the evidence.

VAOPGCPREC 12-99 indicates that there is no statutory or regulatory limitation on the types of evidence that may be used in any case to support a finding that a veteran engaged in combat with the enemy.  The Board must consider all submissions.  VAOPGCPREC 12-99 concludes that any evidence which is probative of that fact may be used by a veteran to support an assertion of combat with the enemy, and VA must consider any such evidence in connection with all other pertinent evidence of record.  

VAOPGCPREC 12-99 also states that the benefit-of-the-doubt rule in 38 U.S.C.A. § 5107(b) applies to determinations of whether a veteran engaged in combat with the enemy for purposes of 38 U.S.C. § 1154(b) in the same manner as it applies to any other determination material to resolution of a claim for VA benefits.  VA must evaluate the credibility and probative value of all pertinent evidence of record and determine whether there is an approximate balance of positive and negative evidence or whether the evidence preponderates either for or against a finding that the veteran engaged in combat.  If there is an approximate balance of positive and negative evidence, the issue must be resolved in the Veteran's favor.  See 38 C.F.R. § 3.102 (2011).

The Veteran's DD-214 reflects that he earned the Vietnam Service Medal (hereinafter: VSM) and the Republic of Vietnam Campaign Medal (VCM), but these do not conclusively establish participation in combat.  

The VCM is awarded to personnel who meet one of the following requirements: (a) Served in the Republic of Vietnam for six months during the period of 1 March 1961 and 28 March 1973; (b) Served outside the geographical limits of the Republic of Vietnam and contributed direct combat support to the Republic of Vietnam and Armed Forces for six months.  Such individuals must meet the criteria established for the Armed Forces Expeditionary Medal (for Vietnam) or the Vietnam Service Medal, to qualify for the VCM; (c) Six months service is not required for individuals who were wounded by hostile forces; killed in action, or otherwise in line of duty; or, captured by hostile forces.

The VSM is presented to any service member who served on temporary duty for more than 30 consecutive days, or 60 non-consecutive days, attached to or regularly serving for one, or more, days with an organization participating in or directly supporting ground (military) operations or attached to or regularly serving for one, or more, days aboard a naval vessel directly supporting military operations in the Republic of Vietnam, Thailand, Cambodia, Laos within the defined combat zone (DoD 1348 C6.6.1.1.5. revised September 1996) between the dates of 15 November 1961 to 28 March 1973, and from 29 April 1975 to 30 April 1975.

In November 2003, the Veteran reported having survived an incident during which it was unclear whether Takhli RTAB was attacked by the enemy.  He reported that the base was put on alert one night and part of the next day after a helicopter landed in an ammunition dump.  He reported, "[t]here were several occasions when hostilities were pretty complex."  "There was erratic shooting from time to time."  In March 2004, the Veteran reported, "I feel that I have been significantly traumatized,..."  He reported that he was on "evening guard" when a helicopter landed near the ammunition dump.  Throughout the night, there was small arms fire and a great deal of confusion as to what might be going on. 

In April 2005, the Veteran testified that he defended the base perimeter at Takhli during various alerts.  He testified that guys sporadically fired at their own forces. 

The Veteran's claim of serving as a perimeter security guard is pertinent to his potential combat status.  The Court has indicated that given the broad guidelines for what activity is considered combat with the enemy, guard duty might be considered to be "combat-related."  Cohen v. Brown, 10 Vet. App. 128, 146 (1997) (finding that mortar fire while on convoys or guard duty, or being fired on might be construed as combat related).  As the Veteran has reported, there were incidents of weapons firing while he was on perimeter guard duty at Takhli RTAB, but he did not know if he was under attack by a hostile force or whether other service personnel were simply shooting at or toward each other.  He testified that friendly personnel fired their weapons at each other during confusing incidents.  In this case, because the Veteran was not present at a base in South Vietnam, where an enemy attack was likely, the evidence is insufficient to place the issue of participation in combat in relative equipoise.  Considering all the evidence, including an assessment of the credibility, probative value, and relative weight of the evidence, the preponderance of the evidence is against a finding that the Veteran engaged in combat with the enemy.  Thus, the service connection claim will not be afforded the benefit of 38 U.S.C.A. § 1154(b).  
Service Connection for Diabetes Mellitus 

Service treatment records do not note diabetes mellitus or symptoms of such.  In his original claim for VA benefits, submitted in January 2002, the Veteran reported that the date of onset of diabetes mellitus was "unknown."  He reported that he had once served with the US Air Force in Vietnam.  Private medical reports dated in March 1999 note the presence of diabetes mellitus, although it is not clear that diabetes mellitus arose in 1999.  

In May 2002, the Veteran reported that he served in Thailand from July 1966 to July 1967.  In his September 2003 VA Form 9, Appeal to the Board of Veterans' Appeals, he clarified that he did not actually go into Vietnam at any time.  

At a hearing in April 2005, the Veteran's representative asserted that the Veteran was exposed to Agent Orange in Thailand.  The Veteran submitted documents from official sources that discuss the use of Agent Orange and other herbicides in Thailand.  None of the documents mentions Takhli RTAFB.  

During the hearing, the Veteran testified that his job at Takhli RTAFB involved driving around the base.  He noticed spraying being conducted at least monthly.  He also recalled, concerning the date of onset of diabetes, that borderline diabetes was discovered in the mid 1990s.  

The Board must address the competency, credibility, and probative value of this lay testimony.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay testimony is competent with respect to observance of where and when he served in Thailand, and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  His determination of when diabetes arose is also competent, credible, and persuasive.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (indicating that a lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  

In October 2007, the Veteran reported that he was currently being treated for type I diabetes at a VA hospital in Tuskegee, Alabama.  In March 2010, he reported that while at Takhli RTAFB he saw chemical trucks spraying the perimeter of the base.  He again asserted that he had type I diabetes.  In September 2010, he again asserted that he had type I diabetes.  

Regardless of the Veteran's allegations of type I diabetes mellitus, the medical evidence reflects that he has type II diabetes.  For instance, a January 2010 VA out-patient treatment report notes uncontrolled type II diabetes mellitus.  This is important because VA regulations offer presumptive service connection due to herbicide exposure for type II diabetes, but not for type I diabetes.  Moreover, concerning the Veteran's competence to report type I diabetes, because his lay evidence of type I diabetes is not supported by the medical evidence, this evidence cannot be afforded any weight.  Id.  

In October 2010, the RO obtained a Veterans Benefits Administration memorandum.  The memorandum notes that tactical herbicides were tested at Pranburi Military Reservation in Thailand.  The memorandum also notes that other allied bases in Thailand used tactical herbicides within fenced perimeters.  The memorandum states, "[t]herefore, if a veteran's MOS (military occupational specialty) or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides."..."Please consider this information when you evaluate the veteran's claim."  The memorandum also notes that if the claim is otherwise reasonable, the ROs should ask Joint Services Records Research Center to search for corroborating evidence.  The RO apparently followed this guidance.

In October 2004, the Defense Personnel Records Information Retrieval System (DUPRIS) (apparently acting for the Joint Services Records Research Center) reported that there was no official record of herbicide use or storage at Takhli RTAB.  The report does not address whether the Veteran's unit, an Air Force tactical fighter wing, "regularly had contact with the base perimeter," contrary to the Veterans Benefits Administration memorandum instruction.

In April 2010, the Veteran's representative pointed out that VA Adjudication Manual M21-1 MR, Part IV, Subpart ii, Chapter 2.C 10, para Q provides for conceding exposure to herbicides at Takhli RTAFB where there is credible evidence that the claimant was near the base perimeter.  The representative noted that the Veteran's official personnel record documents his receipt of an M-16 and ammunition, which corroborates his account of having performed perimeter guard duty at Takhli RTAFB, where VA now concedes that herbicides have been used. 

According to VA Adjudication Manual M21-1 MR, Part IV, Subpart ii, Chapter 2.C 10. Q, the Veteran's representative is essentially correct.  That subsection states that VA's Compensation Service has determined that "a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thai military bases."  Takhli RTAFB is specifically mentioned in that directive.  

In this case, there is credible testimony of possible exposure at Takhli RTAFB and there is other corroborating evidence, such as the hand-receipt noting that the Veteran was issued an M-16 weapon and ammunition.  This suggests that he helped defend the base perimeter, as he has reported, which places him at the base perimeter where herbicides were used.  Resolving any remaining doubt in favor of the Veteran, the Board concludes that the Veteran was never in Vietnam, but it is at least as likely as not that he was exposed to an herbicide agent during active military service in Thailand.  VA's special provision for service connection for type II diabetes may now be addressed.  

VA regulations contain special provisions for service connection for those exposed to herbicides during active service.  38 U.S.C.A. § 1116 (West 2002 & Supp 2011); 38 C.F.R. § 3.309(e) (2011).  There are also certain time limits for presumptive service connection.  The specified diseases for which presumptive service connection is available include Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e) (2011).  

Because it has been shown that the Veteran was exposed to herbicide agents at Takhli RTAFB, Thailand, and because type II diabetes mellitus arose within the specified time limit, presumptive service connection is warranted.  Service connection for type II diabetes mellitus will therefore be granted. 


ORDER

Service connection for type II diabetes mellitus is granted.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Service Connection for PTSD

Although the Veteran seeks service connection for PTSD, the Board must consider service connection for all psychiatric symptoms, no matter how labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled).  During the appeal period, various health professionals have offered at least four different psychiatric diagnoses.  

In January 2002, private psychologist W. Skinner, after comprehensive testing, offered an Axis I diagnosis of PTSD due to two heart attacks (post service) and due to "combat experiences in Thailand."  The physician found that the Veteran met all diagnostic criteria for PTSD.  

In February 2002, M. Merchant, M.D., reported having treated the Veteran since October 2000 for PTSD and for depression.  

In November 2002, Dr. Skinner reported having treated the Veteran since November 2001 for depression and PTSD secondary to service in Thailand.  In June 2004, Dr. Skinner reported that the Veteran was seriously depressed secondary to major health problems.  see claims files, Vol 4.  

The Veteran underwent another private psychiatric evaluation in October 2004 (see claims files, Vol 2).  In October 2004, Dr. V. Anand, M.D., reported that the PTSD criteria were unmet.  Dr. Anand then offered a diagnosis of anxiety disorders, not otherwise specified (hereinafter: NOS).  The psychiatrist noted that the Veteran had mixed anxiety/depressive symptoms.  

A January 2009 VA PTSD compensation examination report contains an Axis I diagnosis of major depressive disorder with anxiety, recurrent, in partial remission.  The psychiatrist noted that the Veteran met some, but not all, of the diagnostic criteria for PTSD.  The psychiatrist mentioned that the Veteran's family medical history suggested a pre-disposition for depression.  

A June 2011 VA PTSD compensation examination report contains yet another new mental diagnosis.  The examiner offered an Axis I diagnosis of mood disorder due to medical conditions.  The physician explained that the Veteran did not meet the diagnostic criteria for PTSD because he did not experience a perceived threat, nor did he fear for his life.  The physician did note, however, that some PTSD symptoms were seen.  

Because the Veteran underwent years of PTSD treatment during the lengthy appeal period and because PTSD, which was clearly found earlier, is no longer present, new questions must now be answered.  The first question is whether the changes in diagnoses represent a progression of prior diagnoses, correction of an error or errors in prior diagnoses, or the development of new and separate conditions.  Where the record is unclear on this point, "the rating agency shall return the report to the examiner for a determination."  38 C.F.R. § 4.125 (b) (2011).  

Second, and also for careful consideration, are questions raised by case law set forth in Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), and in McClain v. Nicholson, 21 Vet. App. 319 (2007).  In Gilpin, the Federal Circuit held that a disability needs only to be demonstrated at any time since the claim has been filed.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  Under such circumstances, provided the resolved disability is related to service, a claimant would be entitled to consideration of staged ratings.  Id.  

A remand is required so that a health professional can address these questions.   

Service Connection for a Kidney Disorder

In May 2002, the Veteran reported that he developed a kidney infection in Thailand in 1967.  He asserted that a current kidney disorder is, or may be, related to that infection.  A July 2001 private medical report notes treatment for diabetic nephropathy.  A November 2004 private medical report notes renal insufficiency.  While his service treatment records do not reflect treatment for a kidney infection, because service connection has been granted for type II diabetes, secondary service connection for diabetic nephropathy must be carefully considered.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should then return the claims files to the June 2011 examining VA clinical psychologist, if possible.  The examiner is asked to offer an addendum medical opinion.  He/she must review the claims files and indicate such review in the examination report.

The examiner is asked to note that during the appeal period, the following Axis I diagnoses have been offered: 

a.  PTSD due to two heart attacks and due to combat experiences in Thailand.

b.  Anxiety disorders, NOS.

c.  Major depressive disorder with anxiety, recurrent, in partial remission.  

d.  Mood disorder due to medical conditions.  

The examiner must determine whether each diagnosis above represents a progression of a prior diagnosis; or, correction of an error in a prior diagnosis; or, the development of a new and separate condition.  

The examiner must also address whether it is at least as likely as not (50 percent or greater probability) that any of the mental symptoms currently shown, or shown in the past, is related to active military service.

For any mental symptom shown that is unlikely to be related to active military service, the clinical psychologist is asked to address whether it is at least as likely as not (50 percent or greater possibility) that it was caused by, or aggravated by, any service-connected disability.  At the time of this writing service connection is in effect for type II diabetes; however, service connection for a kidney disorder is under review.  

If the examiner determines that the Veteran's mental disorder is aggravated  (i.e., permanently worsened) by a service-connected disorder, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); Allen v. Brown, 7 Vet. App. 439 (1995). 

The physician should offer a rationale for any conclusion.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

If the requested physician is not available, a qualified substitute may be used.  The Veteran may be re-examined as necessary. 

2.  The AMC should make arrangements for an appropriate examination to determine the nature and etiology of any kidney disorder or other nephropathy.  The claims files should be made available to the physician for review.  The physician is asked to review the claims files, note that review in the report, examine the Veteran, and offer a diagnosis, if warranted.  The physician is asked to address the etiology of any kidney disorder or nephrology found, to specifically include whether any disorder is secondary to service-connected diabetes mellitus.  

The examiner must determine (i) whether there is a 50 percent or better probability that any current kidney disorder disability is related to the Veteran's military service, or (ii) whether there is a 50 percent or better probability that the kidney disorder was either (1) caused by or (2) is aggravated by the Veteran's service-connected diabetes mellitus.  

If the examiner determines that the Veteran's kidney disorder is aggravated  (i.e., permanently worsened) by diabetes mellitus, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); Allen v. Brown, 7 Vet. App. 439 (1995). 

The physician should offer a rationale for any conclusion in a legible report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).
 

3.  Following the above, the AMC should review all relevant evidence and re-adjudicate the service connection claims.  If the desired benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for a scheduled VA examination, without good cause, may have adverse consequences on these claims.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


